Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of the 27th day of
January 2016 (this “Agreement”) is entered into by and among, Broke Out Inc., a
Nevada corporation (“BRKO”); and Digitrade Developments Ltd., a Belize
corporation (“OWNER”). BRKO and OWNER are referred to singularly as a “Party”
and collectively as the “Parties.”


WITNESSETH:


WHEREAS, OWNER owns 100% of the issued and outstanding shares of Megapps
Ventures Inc., a Nevada corporation (“Target”);


WHEREAS, Target is in the business of owning and developing mobile apps and
games for Google’s Android and Apple’s iOS platforms.


WHEREAS, BRKO wishes to acquire all of the issued and outstanding shares of
capital stock of Target (referred to hereinafter as the “Target Shares”), with
the purpose of owning and operating Target as BRKO’s wholly-owned subsidiary;
and


                      WHEREAS, BRKO and OWNER propose to enter into this
Agreement which provides, among other things, that OWNER will deliver the Target
Shares to BRKO in exchange for an aggregate total of 4,625,000 shares of BRKO’s
common stock (the “Share Exchange”), on the terms and conditions set forth
herein and such additional items as more fully described in this Agreement.


NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01.                                        Definitions. The following
terms shall have the following respective meanings:



     
“Affiliate”
 
with respect to any Party, a Person that directly or indirectly controls, is
controlled by, or is under common control of such Party.  For the purpose of
this definition, “control” means (i) ownership of more than ten percent (10%) of
the voting shares of a Person or (ii) the right or ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement or otherwise;
 
 
“Business Day”
 
a day (other than a Saturday) on which banks in Utah are open for business
throughout their normal business hours;
 
 

 

--------------------------------------------------------------------------------

“Closing”
           the closing of the transactions contemplated by this Agreement;
 
 
“Completion”
 
completion of acquisition of the Target Shares by BRKO and issuance of the
Exchange Shares (as such term is defined below) in accordance with the terms and
conditions of this Agreement;
 
 
“Encumbrance”
 
any mortgage, charge, pledge, lien, (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, preemptive right deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same and reference to “Encumbrances” shall be construed accordingly;
 
 
“Exchange Act”
 
the US Securities Exchange Act of 1934;
 
 
“Person”
any individual, firm, company, government, state or agency of a state or any
joint venture, association or partnership (whether or not having separate legal
personality);
 
   
“Securities Act”
 
the US Securities Act of 1933;
 
 
“SEC”
 
the US Securities and Exchange Commission;
 
 
“US”
 
United States of America;
 
 
“United States Dollars”
or “US$”
 
United States dollars;
 



Section 1.02.                          Rules of Construction.


            (a)            Unless the context otherwise requires, as used in
this Agreement:  (i) “including” means “including, without limitation”; (ii)
words in the singular include the plural; (iii) words in the plural include the
singular; (iv) words applicable to one gender shall be construed to apply to
each gender; (v) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative
or similar words refer to this entire Agreement,; (vi) the terms “Article” and
“Section” shall refer to the specified Article or Section of or to this
Agreement (vii) the term “day” shall refer to calendar days.


(b)            Titles and headings to Articles and Sections are inserted for
convenience of reference only, and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------



ARTICLE II
THE SHARE EXCHANGE
Section 2.01                          Share Exchange.
(a)            Subject to and upon the terms and conditions of this Agreement,
on the Closing Date (as defined hereafter), BRKO shall acquire all of the Target
Shares with all of such interests acquired being free from all Encumbrances
together with all rights now or hereafter attaching thereto. BRKO shall be sole
owner of Target and Target shall continue to operate in its normal course of
business, as a wholly-owned subsidiary of BRKO.
(b)            In exchange for the delivery of the Target Shares, BRKO shall
provide the following to OWNER at the closing, a total of 4,625,000 shares of
BRKO’s common stock (the “Exchange Shares”).
(c)            The Share Exchange shall take place upon the terms and conditions
provided for in this Agreement and in accordance with applicable law. If the
Closing does not occur as set forth in Section 2.02 of this Agreement due to one
Party’s failure to perform, then the other Party may terminate the Agreement.
Section 2.02.                                        Closing.  The Closing of
the Share Exchange and the other transactions contemplated by this Agreement
will occur as soon as possible (the “Closing Date”).


Section 2.03.                                        OWNER’s Closing Documents. 
At the Closing, OWNER shall tender to BRKO:


(a)            Copies of a certificate(s) representing all of the Target Shares,
duly endorsed for transfer by the OWNER, which shall either be validly notarized
or the signature thereon otherwise guaranteed and such certificates shall be
marked as “cancelled”;


(b)            One (1) new certificate issued by the Target in the name of BRKO
representing the Target Shares;


(c)            Certified copies of resolutions of the Board of Directors (or
similar governing body) of OWNER in a form satisfactory to BRKO, acting
reasonably, authorizing:


(i)
the execution and delivery of the agreement by the OWNER; and



(ii)
the transfer of the Target shares to BRKO.



(d)            A certified copy of the register of shareholders of Target
showing BRKO as the registered owner of the Target Shares; and


(e)            A resolution from OWNER certifying that the conditions in Section
8.01(b) have been satisfied.


Section 2.04.                                        BRKO’s Closing Documents. 
At the Closing, BRKO will tender to OWNER:

--------------------------------------------------------------------------------



(a)            A certified copy(ies) of resolutions of the Board of Directors of
BRKO in a form satisfactory to OWNER, acting reasonably, authorizing:


                                                 (i)            the execution
and delivery of this Agreement by BRKO; and



(ii) the issuance of the Exchange Shares to OWNER.



(b)            Share certificates, registered in the name of OWNER as set forth
above representing the Exchange Shares; and


(c)            A certificate executed by a duly appointed officer of BRKO
certifying that the conditions in Section 9.01(b) have been satisfied.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01.                          Each Party represents and warrants to the
other Party that each of the warranties it makes is accurate in all respects and
not misleading as at the date of this Agreement.


Section 3.02.                          Each Party undertakes to disclose in
writing to the other Party anything which is or may constitute a breach of or be
inconsistent with any of the warranties immediately upon the same coming to its
notice at the time of and after Completion.


Section 3.03.                          Each Party agrees that each of the
warranties it makes shall be construed as a separate and independent warranty
and (except where expressly provided to the contrary) shall not be limited or
restricted by reference to or inference from the terms of any other warranty or
any other term of this Agreement.


Section 3.04.                          Each Party acknowledges that the
restrictions contained in Section 11.01 shall continue to apply after the
Closing without limit in time.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BRKO


Section 4.01.                                        Organization, Standing and
Authority; Foreign Qualification. BRKO is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and operate its properties
and to conduct its business as presently conducted and as proposed to be
conducted and is duly qualified or licensed as a foreign corporation in good
standing in each jurisdiction in which the character of its properties or the
nature of its business activities require such qualification.


Section 4.02.                                        Corporate Authorization.
The execution, delivery and performance by BRKO of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of BRKO, and this Agreement
constitutes a valid and binding agreement of BRKO. The Exchange Shares to be
issued in accordance with this Agreement shall be duly authorized and, upon such
issuance, will be validly issued, fully paid and non-assessable.

--------------------------------------------------------------------------------



Section 4.03.                                        Capitalization.  BRKO’s
authorized capital stock, as of the Closing Date prior the issuance of the
Exchange Shares, shall consist of 100,000,000 authorized shares of common stock
and 10,000,000 authorized shares of preferred stock, of which 27,200,000 common
shares are issued and outstanding, and no preferred shares are issued and
outstanding. All of such issued and outstanding shares of BRKO’s common stock
are duly authorized, validly issued, fully paid and non-assessable. There are no
outstanding options, warrants, agreements or rights to subscribe for or to
purchase, or commitments to issue, shares of BRKO’s common stock or any other
security of BRKO or any plan for any of the foregoing. BRKO is not obligated to
register the resale of any of its common stock on behalf of any shareholder of
BRKO under the Securities Act.


Section 4.04.                                        Subsidiaries. Prior to the
Closing, BRKO does not have any subsidiaries.


Section 4.05.                          Articles of Incorporation and Bylaws. 
BRKO has heretofore delivered, or prior to Closing BRKO shall deliver, to OWNER
true, correct and complete copies of its Articles of Incorporation and Bylaws or
comparable instruments, certified by BRKO’s corporate secretary.


Section 4.06.                          No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:


(a)            violate any provision of the Articles of Incorporation, Bylaws or
other charter or organizational document of BRKO;


(b)            violate, conflict with or result in the breach of any of the
terms of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which BRKO is a
party or by or to which either of its assets or properties, may be bound or
subject;


(c)            violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon BRKO or upon the securities, assets or
business of BRKO;


(d)            violate any statute, law or regulation of any jurisdiction as
such statute, law or regulation relates to BRKO or to the securities, properties
or business of BRKO; or


(e)            result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by BRKO.


Section 4.07.                          Litigation. There is no litigation, suit,
proceeding, action or claim at law or in equity, pending or to BRKO’s best
knowledge threatened against or affecting BRKO or involving any of BRKO’s
property or assets, before any court, agency, authority or arbitration tribunal,
including, without limitation, any product liability, workers' compensation or
wrongful dismissal claims, or claims, actions, suits or proceedings relating to
toxic materials, hazardous substances, pollution or the environment. BRKO is not
subject to or in default with respect to any notice, order, writ, injunction or
decree of any court, agency, authority or arbitration tribunal.

--------------------------------------------------------------------------------



Section 4.08.                          Compliance with Laws. To the best
knowledge of BRKO, it has complied with all laws, municipal bylaws, regulations,
rules, orders, judgments, decrees and other requirements and policies imposed by
any governmental authority applicable to it, its properties or the operation of
its business, except where the failure to comply will not have a material
adverse effect on the business, properties, financial condition or earnings of
BRKO.


Section 4.09.                          True and Correct Copies. All documents
furnished or caused to be furnished to OWNER by BRKO are true and correct
copies, and there are no amendments or modifications thereto except as set forth
in such documents.


Section 4.10.                                        Contracts.


            (a)            Excluding any obligation referenced in this
Agreement, BRKO is not a party to any:


                          (i)            contracts with any current or former
officer, director, employee, consultant, agent or other representative having
more than three (3) months to run from the date hereof or providing for an
obligation to pay and/or accrue compensation of $100,000 or more per annum, or
providing for the payment of fees or other consideration in excess of $100,000
in the aggregate to any officer or director of BRKO, or to any other entity in
which BRKO has an interest;


                          (ii)            contracts for the purchase or sale of
equipment or services that contain an escalation, renegotiation or
re-determination clause or that can be cancelled without liability, premium or
penalty only on ninety (90) days’ or more notice;


                          (iii)            contracts for the sale of any of its
assets or properties or for the grant to any person of any preferential rights
to purchase any of its or their assets or properties;


                          (iv)            contracts (including, without
limitation, leases of real property) calling for an aggregate purchase price or
payments in any one (1) year of more than $100,000 in any one case (or in the
aggregate, in the case of any related series of contracts);


                          (v)            contracts relating to the acquisition
by BRKO of any operating business of, or the disposition of any operating
business by, any other person;


                          (vi)            executory contracts relating to the
disposition or acquisition of any investment or of any interest in any person;


                          (vii)            joint venture contracts or
agreements;


                          (viii)            contracts under which BRKO agrees to
indemnify any party, other than in the ordinary course of business or in amounts
not in excess of $100,000 or to share tax liability of any party;

--------------------------------------------------------------------------------



                          (ix)            contracts containing covenants of BRKO
not to compete in any line of business or with any person in any geographical
area or covenants of any other person not to compete with BRKO in any line of
business or in any geographical area;


                          (x)            contracts for or relating to computers,
computer equipment, computer software or computer services; or


                          (xi)            contracts relating to the borrowing of
money by BRKO or the direct or indirect guarantee by BRKO of any obligation for,
or an agreement by BRKO to service, the repayment of borrowed money, or any
other contingent obligations in respect of indebtedness of any other Person,
including, without limitation:


                                        (A)            any contract with respect
to lines of credit;


                                        (B)            any contract to advance
or supply funds to any other person other than in the ordinary course of
business;


                                        (C)            any contract to pay for
property, products or services of any other person even if such property,
products or services are not conveyed, delivered or rendered;


                                        (D)            any keep-well, make-whole
or maintenance of working capital or earnings or similar contract; or


                                        (E)            any guarantee with
respect to any lease or other similar periodic payments to be made by any other
person; and


                          (xii)            any other material contract whether
or not made in the ordinary course of business.




Section 4.11.                          Material Information.  This Agreement and
all other information provided, in writing, by BRKO or representatives thereof
to OWNER, taken as a whole, do not contain any untrue statement of a material
fact or omit to state a material fact necessary to make any statement contained
herein or therein not misleading. There are no facts or conditions which have
not been disclosed to OWNER in writing which, individually or in the aggregate,
could have a material adverse effect on BRKO or a material adverse effect on the
ability of BRKO to perform any of its obligations pursuant to this Agreement.


Section 4.12.                          Brokerage.  No broker or finder has
acted, directly or indirectly, for BRKO nor did BRKO incur any finder’s fee or
other commission, in connection with the transactions contemplated by this
Agreement.

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE OWNER


The OWNER represents and warrants to BRKO as follows:


Section 5.01.                                        Organization, Standing and
Authority; Foreign Qualification. (a) Target is a Nevada corporation duly
organized, validly existing and in good standing under the laws of Nevada and
has all requisite corporate power and authority to own, lease and operate its
respective properties and to conduct its respective business as presently
conducted and as proposed to be conducted and is duly qualified or licensed as a
foreign corporation in good standing in each jurisdiction in which the character
of its properties or the nature of its business activities require such
qualification.


Section 5.02.                                        Authorization. The
execution, delivery and performance by OWNER of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary actions, as the case may be, on the part of OWNER. OWNER has
duly executed and delivered this Agreement and this Agreement constitutes a
valid and binding agreement of OWNER.


Section 5.03.                                        Capitalization.


(a)            All of the Target Shares are duly authorized, validly issued,
fully paid and non-assessable.  There are no outstanding options, warrants,
agreements or rights to subscribe for or to purchase, or commitments to issue,
shares of capital stock in Target or any other security of Target or any plan
for any of the foregoing.


(b)            The Target Shares are not subject to any option, right of first
refusal or any other restriction on transfer, whether by contract, agreement,
applicable law, regulation or statute, as the case may be.


(c)            There are no outstanding loans, debts, bonds, indentures or
promissory notes giving the holder thereof the right to convert such instruments
into shares of Target’s capital stock.


Section 5.04.                                        Subsidiaries. Target does
not have any subsidiaries.


Section 5.05.                          Sale of Exchange Shares. Upon completion
of the purchase and sale of the Exchange Shares, OWNER shall be the beneficial
and record holder of the Exchange Shares.


Section 5.06.                          Investment Risk.  The OWNER understands
that an investment in BRKO includes a high degree of risk, has such knowledge
and experience in financial and business matters, investments, securities and
private placements as to be capable of evaluating the merits and risks of its
investment in the Exchange Shares, is in a financial position to hold the
Exchange Shares for an indefinite period of time, and is able to bear the
economic risk of, and withstand a complete loss of such investment in the
Exchange Shares.

--------------------------------------------------------------------------------



Section 5.07.                          Cooperation. If required by applicable
securities laws or order of a securities regulatory authority, stock exchange or
other regulatory authority, OWNER will execute, deliver, file and otherwise
assist BRKO in filing such reports, undertakings and other documents as may be
required with respect to the issuance of the Exchange Shares.


Section 5.08.                          Tax Advice.  OWNER is solely responsible
for obtaining such legal, including tax, advice as it considers necessary or
appropriate in connection with the execution, delivery and performance by OWNER
of this Agreement and the transactions contemplated herein.


Section 5.09.                                        Investment
Representations.  All of the acknowledgements, representations, warranties and
covenants set out in Exhibit A hereto are true and correct as of the date hereof
and as of the Closing Date.


Section 5.10.                          No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:


(a)            violate any provision of the Articles or Certificate of
Incorporation, Bylaws or other charter or organizational document of Target;


(b)            violate, conflict with or result in the breach of any of the
terms of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which Target or
OWNER is a party or by or to which either’s assets or properties may be bound or
subject;


(c)            violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon Target or OWNER or upon the securities,
assets or business of Target and/or OWNER;


(d)            violate any statute, law or regulation of any jurisdiction as
such statute, law or regulation relates to Target and/or OWNER or to the
securities, properties or business of Target and/or OWNER; or


(e)            result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by Target.


Section 5.11.                          Articles of Incorporation and Bylaws.


            (a)            OWNER has heretofore delivered to BRKO true, correct
and complete copies of Target’s Articles of Incorporation and Bylaws or
comparable instruments, certified by the corporate secretary thereof.


(b)            The minute books of Target accurately reflect all actions taken
at all meetings and consents in lieu of meetings of its respective members or
owners, and all actions taken at all meetings and consents in lieu of meetings
of its managing members from the date of incorporation to the date hereof.

--------------------------------------------------------------------------------



Section 5.12.                          Compliance with Laws.  To the best of
OWNER’S knowledge, neither Target nor OWNER is in violation of any applicable
order, judgment, injunction, award or decree nor are they in violation of any
federal, provincial, state, local, municipal or foreign law, ordinance or
regulation or any other requirement of any governmental or regulatory body,
court or arbitrator, other than those violations which, in the aggregate, would
not have a material adverse effect on Target or OWNER and have not received
written notice that any violation is being alleged.


Section 5.13.                          Material Information.  This Agreement and
all other information provided in writing by OWNER or representatives thereof to
BRKO, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact necessary to make any statement contained
herein or therein not misleading.  There are no facts or conditions, which have
not been disclosed to BRKO in writing which, individually or in the aggregate,
could have a material adverse effect on Target and/or OWNER or a material
adverse effect on the ability of OWNER to perform any of their obligations
pursuant to this Agreement.


Section 5.14.                                        Actions and Proceedings. 
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, governmental or regulatory body or arbitration tribunal against or
involving Target or OWNER.  There are no actions, suits or claims or legal,
regulatory, administrative or arbitration proceedings pending or, to the
knowledge of OWNER, threatened against or involving OWNER, Target or the Target
Shares.


Section 5.15.                                        Operations.  Except as
contemplated by this Agreement, since its date of incorporation, Target has not:


(a)            amended its Certificate or Articles of Incorporation or Bylaws or
merged with or into or consolidated with any other person or entity, subdivided
or in any way reclassified any of its ownership interests or changed or agreed
to change in any manner the rights of its ownership interests or the character
of its business;


(b)            issued, reserved for issuance, sold or redeemed, repurchased or
otherwise acquired, or issued options or rights to subscribe to, or entered into
any contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any ownership interests or any bonds, notes, debentures or other
evidence or indebtedness; or


(c)            made any loan or advance to any manager, officer, director or
employee, consultant, agent or other representative.


Section 5.16.                          Brokerage.  OWNER shall pay any
brokerage, finder’s fee or other commission owed in connection with the
transactions contemplated by this Agreement.

--------------------------------------------------------------------------------



ARTICLE VI
COVENANTS AND AGREEMENTS OF OWNER


Section 6.01.                          Conduct of Businesses in the Ordinary
Course.  From the date of this Agreement to the Closing Date, OWNER shall cause
Target to conduct its business substantially and the businesses of its
subsidiaries in the manner in which it is currently conducted.


Section 6.02.                          Preservation of Permits and Services. 
From the date of this Agreement to the Closing Date, OWNER shall cause Target to
use its best efforts to preserve any permits and licenses in full force and
effect and to keep available the services, and preserve the goodwill, of its
present managers, officers, employees, agents, and consultants.


Section 6.03.                          Conduct Pending the Closing Date.  From
the date of this Agreement to the Closing Date: (a) OWNER shall cause Target to
use its best efforts to conduct its affairs in such a manner so that, except as
otherwise contemplated or permitted by this Agreement, the representations and
warranties contained in Article V shall continue to be true and correct on and
as of the Closing Date as if made on and as of the Closing Date; and (b) OWNER
shall promptly notify BRKO of any event, condition or circumstance that would
constitute a violation or breach of this Agreement by OWNER.


Section 6.04.                                        Corporate Examinations and
Investigations.  Prior to the Closing Date, BRKO shall be entitled, through its
employees and representatives, to make such reasonable investigation of the
assets, liabilities, properties, business and operations of Target, and such
examination of the books, records, tax returns, results of operations and
financial condition of Target. Any such investigation and examination shall be
conducted at reasonable times and under reasonable circumstances and OWNER and
its employees and representatives, including without limitation, their counsel
and independent public accountants, shall cooperate fully with such
representatives in connection with such reasonable review and examination.


ARTICLE VII
COVENANTS AND AGREEMENTS OF BRKO


Section 7.01.                          Conduct of Businesses in the Ordinary
Course.  From the date of this Agreement to the Closing Date, BRKO shall conduct
its businesses substantially in the manner in which it is currently conducted
and shall not enter into any contract described in Section 4.10, or undertake
any of the actions specified in Sections 4.11.


Section 7.02.                                        Litigation.  From the date
of this Agreement to the Closing Date, BRKO shall notify OWNER of any actions or
proceedings of the type described in Section 4.07 that are threatened or
commenced against BRKO or against any officer, director, employee, properties or
assets of BRKO and of any requests for information or documentary materials by
any governmental or regulatory body in connection with the transactions
contemplated hereby.


Section 7.03.                          Conduct of BRKO Pending the Closing. 
From the date hereof through the Closing Date:


(a)            BRKO shall use its best efforts to conduct its affairs in such a
manner so that, except as otherwise contemplated or permitted by this Agreement,
the representations and warranties contained in Article IV shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date; and

--------------------------------------------------------------------------------



(b)            BRKO shall promptly notify OWNER of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by BRKO.


Section 7.04.                                        Corporate Examinations and
Investigations.  Prior to the Closing Date, OWNER shall be entitled, through
employees and representatives, to make any investigation of the assets,
liabilities, properties, business and operations of BRKO; and such examination
of the books, records, tax returns, results of operations and financial
condition of BRKO. Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances and BRKO and its employees
and representatives shall cooperate fully with such representatives in
connection with such reasonable review and examination.


ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF BRKO TO CLOSE


The obligations of BRKO to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment on or before the Closing Date, of each
of the following conditions, any one or more of which may be waived by it, to
the extent permitted by law:


Section 8.01.                          Representations and Covenants. 
(a)                                                                                    The
representations and warranties of OWNER contained in this Agreement shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and


(b)          The OWNER shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date. The OWNER shall have delivered to BRKO a
certificate, dated the Closing Date, and signed by OWNER to the foregoing
effect.


Section 8.02.                          Governmental Permits and Approvals.


                       (a)            All approvals, authorizations, consents,
permits and licenses from governmental and regulatory bodies required for the
transactions contemplated by this Agreement and to permit the business currently
carried on by Target to continue to be carried on substantially in the same
manner immediately following the Closing Date shall have been obtained and shall
be in full force and effect, and BRKO shall have been furnished with appropriate
evidence, reasonably satisfactory to them, of the granting of such approvals,
authorizations, consents, permits and licenses; and


(b)            There shall not have been any action taken by any court,
governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------



Section 8.03.                          Third Party Consents.  All consents,
permits and approvals from parties to contracts with Target that may be required
in connection with the performance by OWNER hereunder or the continuance of such
contracts in full force and effect after the Closing Date, shall have been
obtained.


Section 8.04.                          Litigation.  No action, suit or
proceeding shall have been instituted and be continuing or be threatened by any
person to restrain, modify or prevent the carrying out of the transactions
contemplated hereby, or to seek damages in connection with such transactions, or
that has or could have a material adverse effect on Target, OWNER, or on the
Target Shares.


Section 8.05                          Due Diligence Review.  BRKO must have
received results satisfactory to it, in its sole discretion, from its due
diligence review of Target and its operations.


Section 8.06                          Closing Documents.  The OWNER shall have
executed and delivered the documents described in Section 2.03 above.


ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE OWNER TO CLOSE


The obligations of OWNER to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by them, to the
extent permitted by law:


Section 9.01.                          Representations and Covenants. 
(a)                                                                                    The
representations and warranties of BRKO contained in this Agreement shall be true
and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and


            (b)            BRKO shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or before the Closing Date. BRKO shall have delivered to OWNER a
certificate dated the Closing Date, and signed by an authorized signatory of
BRKO to the foregoing effect.


Section 9.02.                          Governmental Permits and Approvals. 
(a)                                                                                                  All
approvals, authorizations, consents, permits and licenses from governmental and
regulatory bodies required for the transactions contemplated by this Agreement
and to permit the business currently carried on by BRKO to continue to be
carried on substantially in the same manner immediately following the Closing
Date shall have been obtained and shall be in full force and effect, and OWNER
shall have been furnished with appropriate evidence, reasonably satisfactory to
them, of the granting of such approvals, authorizations, consents, permits and
licenses; and


            (b)            There shall not have been any action taken by any
court, governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------



Section 9.03.     Litigation.  No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on BRKO.


Section 9.04.   Closing Documents.  BRKO shall have executed and delivered the
documents described in Section 2.04 above.


ARTICLE X
TERMINATION
Section 10.01.    Termination.


(a)            Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the Share Exchange and the other transactions
contemplated by this Agreement shall be abandoned at any time prior to the
Closing:
                          (i)            by mutual written consent of OWNER and
BRKO;
                          (ii)            by either OWNER or BRKO in the event
that a temporary restraining order, preliminary or permanent injunction or other
judicial order preventing the consummation of the Share Exchange or any of the
other transactions contemplated hereby shall have become final and
non-appealable; provided, that, the party seeking to terminate this Agreement
pursuant to this clause (ii) shall have used all commercially reasonable efforts
to have such order, injunction or other order vacated;
                          (iii)            by BRKO (a) if BRKO is not then in
material breach of this Agreement and if there shall have been any breach by
OWNER (which has not been waived) of one or more of its representations or
warranties, covenants or agreements set forth in this Agreement, which breach or
breaches (A) would give rise to the failure of a condition set forth in Article
VIII, and (B) shall not have been cured within thirty (30) days following
receipt by OWNER of written notice of such breach, or such longer period in the
event that such breach cannot reasonably be expected to be cured within such
30‑day period and OWNER is diligently pursuing such cure, or (b) if BRKO has not
received results satisfactory to it, in its sole discretion, from its due
diligence review of Target and its operations; or
                          (iv)            by OWNER if they are not then in
material breach of this Agreement and if there shall have been any breach by
BRKO (which has not been waived) of one or more of its representations or
warranties, covenants or agreements set forth in this Agreement, which breach or
breaches (A) would give rise to the failure of a condition set forth in Article
IX, and (B) shall not have been cured within thirty (30) days following receipt
by BRKO of written notice of such breach.
(b)            In the event of termination by OWNER or BRKO pursuant to this
Section 10.01, written notice thereof shall forthwith be given to the other
Party and the transactions contemplated by this Agreement shall be terminated,
without further action by any Party.

--------------------------------------------------------------------------------



Section 10.02.    Effect of Termination.  If this Agreement is terminated and
the transactions contemplated hereby are abandoned as described in Section
10.01, this Agreement shall become null and void and of no further force and
effect, except for the provisions of (i) Section 10.01 and this Section 10.02;
and (ii) Section 11.01 relating to publicity. Nothing in this Section 10.02
shall be deemed to release any Party from any liability for any breach by such
Party of the terms, conditions, covenants and other provisions of this Agreement
or to impair the right of any Party to compel specific performance by any other
Party of its obligations under this Agreement.


ARTICLE XI
POST-CLOSING COVENANTS


Section 11.01 OWNER’S Covenants. The OWNER hereby covenants with BRKO and
promises as follows:


(a)
To maintain the books, records, accounting and financial statements of Target
and all operations related to its current business, in accordance with
applicable accounting principles and practices.



(b)
To maintain all of the legal requirements that permit Target to operate its
current business under the federal and state laws and regulations of the United
States and comply with all other federal and state laws and regulations of the
United States.



(c)
Not to incur any debt by Target in any event whatsoever, except with the prior
written consent of the Board of Directors of BRKO.



MISCELLANEOUS


Section 11.01.   Public Notices.  The Parties agree that all notices to third
parties and all other publicity concerning the transactions contemplated by this
Agreement shall be jointly planned and coordinated and no Party shall act
unilaterally in this regard without the prior approval of the others, such
approval not to be unreasonably withheld.


Section 11.02.  Time.  Time shall be of the essence hereof.


Section 11.03.  Severability.  If a court of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.


Section 11.04.    Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties and supersedes all prior agreements and
understandings, oral or written, by and between any of the Parties with respect
to the subject matter hereof.

--------------------------------------------------------------------------------



Section 11.05.                                        Further Assurances.  The
Parties shall with reasonable diligence, do all such things and provide all such
reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to give effect to the purpose of this Agreement and carry
out its provisions whether before or after the Closing Date.


Section 11.06.                                        Waiver.  Except as
provided in this Article, no action taken or inaction pursuant to this Agreement
will be deemed to constitute a waiver of compliance with any warranties,
conditions or covenants contained in this Agreement and will not operate or be
construed as a waiver of any subsequent breach, whether of a similar or
dissimilar nature.  No waiver of any right under this Agreement shall be binding
unless executed in writing by the Party to be bound thereby.
 


[the remainder of this page is intentionally left blank]
 
 
 
 
 

--------------------------------------------------------------------------------



Section 11.07.  Counterparts.  This Agreement may be executed in as many
counterparts as may be necessary or by facsimile and each such counterpart
agreement or facsimile so executed shall be deemed to be an original and such
counterparts and facsimile copies together shall constitute one and the same
instrument and shall be valid and enforceable.


IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.




BRKO


BROKE OUT INC.,
a Nevada
corporation                                                                                                                




By:            /s/Chan Set Kuan
Name:                      Chan Set Kuan                                        
Title:                          CEO




OWNER


Digitrade Developments Ltd.
a Belize
corporation                                                                                                                




By:            /s/ Chan Set Kuan
Name:                      Chan Set Kuan
Title:                          CEO







--------------------------------------------------------------------------------



EXHIBIT A


Non-U.S. Person Certificate


January 27, 2016
Broke Out Inc.
Firlstr. 3436
Berlin, Germany


Defined terms used but not defined herein shall have the meaning ascribed to
such terms in the Share Exchange Agreement (the “Share Agreement”) dated January
27, 2016 between Broke Out Inc., a Nevada corporation (the “Company”), and
Digitrade Developments Ltd., a Belize corporation (the “Owner”), whereby OWNER
is acquiring shares of the Company’s common stock (the “Shares”).


1.
the undersigned hereby represents, warrants and certifies that:



(a)
It is not a “U.S. Person” (as such term is defined by Rule 902 of Regulation S
under the U.S. Securities Act) and is not acquiring the Shares, directly or
indirectly, for the account or benefit of any U.S. person.



Rule 902 under the U.S. Securities Act, defines a “U.S. Person” as:


(A)
Any Natural person resident in the United States;



(B)
                       Any partnership or corporation organized or incorporated
under the laws of the United States;



(C)
                      Any estate of which any executor or administrator is a
U.S. Person;



(D)
Any trust of which any trustee is a U.S. Person;



(E)
                       Any agency or branch of a foreign entity located in the
United States;



(F)
                      Any non-discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. Person;



(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and



(H)
Any partnership or corporation if:




--------------------------------------------------------------------------------

(1)
Organized or incorporated under the laws of any foreign jurisdiction; and



(2)
Formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural person, estates or trusts.



The following are not “U.S. Persons:


(A)
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a Non-U.S. Person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;



(B)
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. Person if:



(1)
An executor or administrator of the estate who is not a U.S. Person has sole or
shared investment discretion with respect to the assets of the estate; and



(2)
The estate is governed by foreign law;



(C)
Any trust of which any professional fiduciary acting as trustee is a U.S.
Person, if a trustee who is not a U.S. Person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settler if the trust is revocable) is a U.S. Person;



(D)
Any employee benefit established and administered in accordance with the law of
a country other than the United States and customary practices and documentation
of such country;



(E)
Any agency or branch of a U.S. person located outside the United States if:



(1)
The agency or branch operates for valid business reasons; and



(2)
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and



(F)
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.




--------------------------------------------------------------------------------

(b)
The offer and scale of the Shares was made in an “offshore transaction” (as
defined under Regulation S under the U.S. Securities Act), in that:



(i)
The undersigned was outside the United States at the time the buy order for such
Shares was originated; and



(ii)
The offer to sell the Shares was not made to the undersigned in the United
States.



(c)
The transaction (i) has not been pre-arranged with a purchaser located inside of
the United States or is a U.S. Person, and (ii) is not part of a plan or scheme
to evade the registration requirements of the U.S. Securities Act.



2.
The undersigned hereby covenants that:



(a)
During the period prior to one year after the Closing (the “Restricted Period”)
it will not engage in hedging transactions with regard to the Shares unless such
transactions are made in compliance with the U.S. Securities Act;



(b)
If it decides to offer, sell or otherwise transfer any of the Shares, it will
not offer, sell or otherwise transfer any of such Shares directly or indirectly,
unless:



(i)
The sale is to the Company;



(ii)
The sale is made outside the United States in a transaction meeting the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations; provided, however, that during the
period prior to the expiration of the Restrictive Period no sale may be made to
any U.S. Person or for the account or benefit of the U.S. person (other than a
distributor) and all purchasers of such Shares will be required to execute and
deliver to the Company a certificate substantially in the form hereof;



(iii)
The sale is made in the United States pursuant to the exemption from the
registration requirements under the U.S. Securities Act provided by Rule 144
thereunder and in accordance with any applicable state securities or “blue sky”
laws and the purchaser has prior to such sale furnished to the Company an
opinion of counsel reasonably satisfactory to the Company to the effect that
such transaction does not require registration pursuant to Rule 144 under the
U.S. Securities Act;



(iv)
The Shares are sold in the United States in a transaction that does not require
registration under U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities, and it has prior to such
sale furnished to the Company an opinion of counsel reasonably satisfactory to
the Company to the effect that such transaction does not require registration;
or




--------------------------------------------------------------------------------

(v)
The sale is made in the United States pursuant to an effective registration
statement filed under the U.S. Securities Act.



3.
The undersigned acknowledges and agrees that:



(a)
The Shares are and will be “restricted securities” as that term is defined in
Rule 144 under the U.S. Securities Act, and the certificates representing the
Shares, as well as all certificates issued in exchange for or in substitution of
the foregoing, until such time as is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws,
will be subject to the terms of and bear, on the face of such certificate, a
legend in substantially the following for:



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933 (THE "U.S. SECURITIES ACT") OR ANY STATE
SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. THESE SECURITIES ARE
RESTRICTED SECURITIES (AS DEFINED UNDER RULE 144 UNDER THE U.S. SECURITIES ACT)
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
FOR VALUE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE U.S. SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE U.S.
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.
DURING THE RESTRICTED PERIOD, WHICH DOES NOT END UNTIL ONE (1) FROM THE DATE
THAT THE ISSUER OF THESE SECURITIES IS DEEMED NOT TO BE A “SHELL” COMPANY, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY WITHIN THE UNITED STATES, TO A U.S. PERSON (AS DEFINIED IN
REGULATION S UNDER THE U.S. SECURITIES ACT), OR FOR THE ACOUNT OR BENEFIT OF A
U.S. PERSON, EXCEPT PURSUANT TO REGISTRATION UNDER THE U.S. SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER. DURING THE
RESTRICTED PERIOD HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS SUCH TRANSACTIONS ARE MADE IN COMPLIANCE WITH THE U.S.
SECURITES ACT.  THIS PARAGRAPH SHALL HAVE NO FURTHER EFFECT SUBSEQUENT TO THE
EXPIRATION OF THE RESTRICTED PERIOD AND THEREAFTER MAY BE REMOVED.
(b)
The Company will refuse to register any sale of Shares made in breach of the
provisions hereof.




--------------------------------------------------------------------------------

(c)
The addressees of this certificate and others will rely upon the truth and
accuracy of the foregoing acknowledgements, representations, warranties and
agreements, and irrevocably authorizes the addressees of this certificate to
produce the same or a copy thereof to any interested party in any administrative
or legal proceeding or official enquiry with respect to the matters set forth
herein. The undersigned further agrees that if any of acknowledgements,
representations, warranties or agreements made herein is no longer accurate, it
shall promptly notify the Company.





27 January 2016




Digitrade Developments Inc.
a Belize
corporation                                                                                                                




By:            /s/ Chan Set Kuan
Name:  Chan Set
Kuan                                                                                    
Title:            CEO



